Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13,2020 has been entered.
 
Response to Applicants’ Arguments/Amendments

	The arguments of record made in applicant’s last response concerning the novelty of the Lactobacillus plantarum strain have persuaded examiner to drop the 103 rejection.  
However, the 101 rejection is maintained because the Lactobacillus plantarum strain is still a product of nature.  The claimed strain has not been changed genetically and/or structurally by humans.  It has been isolated from nature and not modified.  The galactooligosaccharide is a product of nature which is manufactured by the Lactobacillus strain itself.
The double patenting rejections are maintained as well since no TD has been submitted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3,7,9-10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The 101 analysis will be conducted using the 2019 Revised Patent Subject Matter Eligibility Guidance Analysis.
Step 1:  Is the claim drawn to a process, machine, manufacture, or composition of matter?
Answer:  The claim is drawn to a composition with a Lactobacillus plantarum 2830 (ECGC 13110402) strain, capable of producing a galactooligosaccharide.
Step 2A (Prong One)
Does the claim recite an abstract idea, law of nature, natural product, or natural phenomenon?
Answer:  The claim recites a natural product because it composed of a Lactobacillus plantarum 2830 (ECGC 13110402) strain.  The galactooligosaccharide is a natural product.
Step 2A (Prong Two)
Does the claim recite additional elements that integrate into a practical application?
The claims do not recite additional elements that integrate into a practical application.  Claim 1 is a composition with a strain of Lactobacillus plantarum 2830 (ECGC 13110402), capable of producing galactooligosaccharides.  The claims are just drawn to natural products which are the strain itself and the galactooligosaccharides it produces. Claims 2-3,10 are just drawn to the intended use of composition 1 and provided no additional structure or characteristics to distinguish the composition from a natural product.  Claim 7 just states that a selective growth medium is present.  A selective growth medium is a rather broad term and could be anything which promotes the survival of the strain.  It can even be the galactooligosaccharides present that are manufactured by the strain itself.  Claim 9 states that the composition is encapsulated; probiotic and prebiotics are routinely encapsulated.  There is nothing in the encapsulation process itself that would change the structure and/or function of the composition.  Claim 13 recites the presence of prebiotics.  Prebiotics are naturally occurring substances as well.  Therefore, the claims as a whole do not recite something markedly different than the judicial subject-matter eligibility exception of natural products. 
Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948), in that the broadest reasonable interpretation (BRI) is of a combination of a bacterial strain and the galactooligosaccharides that it produces, both of which are naturally occurring products.  There is no evidence that putting them together as claimed, gives a new emergent property, which would render them markedly different from the natural product.  The present issues are similar to those in the Funk Bros v Kalo Seed decision.  In that case, the Supreme Court held that merely combining natural products was not enough to make the combination eligible, because each product continued to act independently when within the combination.


See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See also Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available at http://www.uspto.gov/patents/law/exam/myriad-mayo_guidance.pdf (“Natural Products Guidance”).

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3,7,9-10,13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent 10,463,704.   Although the claims at issue are not identical, they are not patentably distinct from each other.  Both teach the same strain of 


Claims 1-3,7,9-10,13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-11 of copending Application No. 15/523,704. Although the claims at issue are not identical, they are not patentably distinct from each other because both compositions claimed have the same type of Lactoabacillus plantarum strain present, capable of producing galactooligosaccharides.   Instant claim 1 corresponds to claim 1 in 15/523,704.  Instant claim 2 corresponds to claim 8 in application 15/523,704.  Instant claim 3 corresponds to claims 8,11 in 15/523,704.  Instant claim 7 mentions the presence of a selective growth medium for the strain of Lactobacillus plantarum; the galactooligosaccharide provides the selective growth medium for the strain.  Instant claim 9 corresponds to claim 3.  Instant Claim 10 corresponds to claim 5 of 15/523,704.  Instant claim 13 corresponds to claim 1 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3,7,9-10,13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of 10,898,528. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach a composition with the claimed strain Lactobacillus plantarum 2830, capable of producing galactooligosaccharides.  Instant claims 1-3 correspond to claims 1 and 15 of 10,898,528.  Instant claim 7 corresponds to claims 1,14-15 of 10,898,528 because the galactooligosaccharide inherently produces a selective medium.  Instant claim 9 corresponds to claim 1 of 10,898,528.  Instant claim 10 corresponds to claim 6 of 10,898,528.  Instant claim 13 corresponds to claim 11 of 10,898,528.  The other dependent claims apply as well since they depend from claims 1 and 15 and thus have the same limitations as the independent claims.

Claims 1-3,7,9-10,13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14,30-33,36 of copending Application No. 16/311,347 (reference application). Although the claims at issue are not identical, they are not patentably distinct because both teach the same probiotic strain composition, capable of producing galactooligosaccharides.  Instant claim 1 corresponds to claims 1 and 5.  Instant claims 2-3 correspond to claims 1,5,11-13.  Instant claim 7 corresponds to claim 1 and 5 since the strain inherently produces galactooligosaccharides which make the surrounding medium 

Claims 1-3,7,9-10,13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,9,11-12,16,45-47 of copending Application No. 15/764,994(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the use of the same strain, capable of producing galactooligosaccharides.  Instant claim 1 corresponds with claim 1 of application 15/764,994.  Instant claims 2-3 correspond with claim 2 of 15/764,994.  Instant claim 7 states that a selective medium is used with the strain.  The claimed strain naturally produces galactooligosaccharides so that will make the medium selective.  Instant claim 7 corresponds with claims 1 and 16.  Instant claim 9 corresponds with claim 45 of ‘994.  Instant claim 10 corresponds with claim 3.  Instant claim 13 corresponds with claim 47.  The claims that dependent from the claims discussed directly above have the same limitations as the independent claims and thus teach the instant corresponding claims as well.

Conclusion

All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/            Primary Examiner, Art Unit 1657